Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner contacts attorney Werner Stemer (# 34,956) to get permission of amend claim 16 to place the present application in condition for allowance.  The application has been amended as follows: 
Claim 16, line 7: Replace “the housing” with --the housing of the beverage system--.
Response to Amendment
Applicant’s amendments to the claims filed on 04/29/2022 are acknowledged.
According to the Amendments to the claims, claims 16 and 28-29 has /have been amended, claims 1-15 had been cancelled previously, claim 34 been cancelled.  Accordingly, claims 16-33 are pending in the application.  An action on the merits for claims 16-33 are as follow.  The previous 112 (b) Claim Rejections are withdrawn according to applicant's amendment to the claims with no new matter added.
Reason for allowance
Regarding Independent Claim 16, the prior art of record Bolognese et al. (US 2017/0251862 A1) in view of Stever et al. (US 2017/0143907 A1) disclose a beverage system for making a beverage based on ingredients in a capsule; however, none of the prior art of record teach “rotate said capsule carrier at the ejection position about said threaded spindle to eject the capsule from said capsule carrier” as claimed. Furthermore, there is no motivation found to modify the prior art to obtain the claimed limitations. As such, claim 16 are allowed.  
With respect to Claims 17-33, the dependency on Claim 16 makes them allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761